Citation Nr: 1616513	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  09-48 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for service-connected temporomandibular joint (TMJ).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The case was remanded by the Board in August 2014 for further development.  The Board directed the RO to provide the Veteran with a VA psychiatric examination and a VA examination to evaluate his service-connected TMJ.  For the reasons discussed below, it is unclear whether there has been compliance with the Board's remand directive to provide the Veteran VA examinations.  Although a December 2014 Supplemental Statement of the Case (SSOC) noted that the Veteran failed to report for September 2014 VA examinations, there is no documentation in the record showing that the Veteran was ever notified of the upcoming VA examinations.  As such, the Board does not have sufficient information to determine whether there has been compliance with its August 2014 remand, and additional development is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, another remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board remanded the case in August 2014 in order to afford the Veteran a VA psychiatric examination and an examination to evaluate the current nature and severity of his service-connected TMJ.  In the December 2014 SSOC, the RO stated that the Veteran had failed to report for scheduled September 2014 examinations. However, there is no evidence of record indicating that the Veteran was ever notified of these scheduled examinations. There is also no evidence indicating that the Veteran was notified that he had failed to report for the examinations or requesting that he show good cause for his failure to report.

On remand, the RO must schedule another VA psychiatric examination and an appropriate VA examination to address the Veteran's service-connected TMJ, send proper notification to the Veteran's most current address of record, and document such in the claims file.  In the interests of due process and fairness, these steps must be completed so that the Veteran has an opportunity for a VA examination to evaluate his claims before his case is adjudicated.  If the Veteran is properly notified of the VA examinations and does not attend without showing good cause, the Board will be required to decide the claim based on the evidence of record.  38 C.F.R. § 3.655.

Additionally, a review of the Veteran's claims file reveals that the Veteran has claimed PTSD due to a personal assault.  There is no indication that the Veteran was provided with the notice specified at 38 C.F.R. § 3.304(f)(5) for personal assault stressors.  Nor has the RO conducted adequate development to verify the occurrence of the Veteran's claimed military sexual trauma.  The RO must make efforts to verify the occurrence of this stressor from alternate sources based on the information of record.  VA has a duty to provide an examination and obtain a medical opinion as to whether the Veteran has PTSD related to active service, to include due to the reported personal assault stressor.  This must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter providing the notice set forth in 38 C.F.R. 3.304(f)(5) for PTSD claims based on in-service personal assault.

2.  Request that the Veteran identify any medical or non-medical evidence or records that are not included in the claims file and pertain to his PTSD.  Provide the Veteran with release of information forms to obtain such information.  In particular, advise the Veteran to provide any evidence that is relevant to his military sexual assault.  

3.  Obtain any VA medical treatment records dating from July 2014 forward and associate them with the claims file. 

4.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his psychiatric conditions and TMJ.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

5.  After the above development has been completed, schedule the Veteran for a VA psychiatric disorders examination by an appropriate professional.  The claims file should be reviewed by the examiner in conjunction with the examination.  

The examiner should address the following:

a) Identify all psychiatric disorders present.  Please rule in or exclude a diagnosis of PTSD and explain why each of the DSM criteria is or is not satisfied.

b) If PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis.

The examiner should specifically determine whether it is at least as likely as not (i.e., a 50 percent or greater possibility) that the Veteran's PTSD is related to a collision between an aircraft carrier and a guided missile cruiser in service.  As this event has been at least partially corroborated, the examiner should presume that it did occur and that the Veteran witnessed the collision and the resulting injuries.

The examiner must also address whether there are indications that the Veteran was sexually abused during active service, as he related to a mental health provider during the course of VA treatment in October 2009.  The examiner should state whether there is any evidence of behavior changes during service or other indications that the alleged sexual assault occurred.  The examiner should also provide an opinion as to the likelihood that the Veteran has PTSD as a result of this stressor.

THE EXAMINER MUST BE ADVISED THAT THE LACK OF SUBSTANTIATION OF A SEXUAL ASSAULT IS NOT DETERMINATIVE OF THE CLAIM AND HE OR SHE IS BEING REQUESTED TO EXPRESS AN OPINION AS TO WHETHER A SEXUAL ASSAULT OCCURRED AS ALLEGED BY THE VETERAN.

c)  For each psychiatric diagnosis rendered other than PTSD, the examiner should opine as to whether it is at least as likely as not related to service or any incident in service.

An explanation must be provided for any opinion expressed.

6.  After completing paragraphs (3) and (4) and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination by a physician with appropriate expertise to evaluate the current nature and severity of his service-connected TMJ dysfunction.  The claims file must be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished if feasible.  The report must clearly identify any limitation of TMJ articulation for (a) inter-incisal range and (b) range of lateral excursion.  There must be a clear description of any and all nerve damage, muscular damage or atrophy, or bone or joint damage.

The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the jaw is used repeatedly over a period of time.  This determination should also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors

7.  Then, readjudicate the appeal.  If any benefit remains denied, or is not granted in full, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

						   (CONTINUED ON NEXT PAGE)



States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).







